Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al., US PGPUB 2015/0286456 hereinafter referenced as Griffin in view of Katougi et al., US PGPUB 2017/0316754 hereinafter referenced as Katougi.





As to claim 1, Griffin discloses an image display system comprising: a plurality of display devices comprising (e.g. video-wall of fig. 2)
 	a plurality of display screens which are adjacently arranged to form a composite display screen, each of the plurality of display screens having a plurality of corner regions (each display corners of the plurality of displays in fig. 2); and
a control device communicatively coupled to the plurality of display devices ([0027] the computer readable medium can also be distributed over a network coupled computer system so that the computer readable code is stored and executed in a distributed fashion) and configured to receive first information indicating at least a first corner region and a, second corner region which are selected by a user, the first corner region being included in the plurality of corner regions of a first display screen of a first display device and the second corner region being included in the plurality of corner regions of a second display screen of a second display device different from the first display device ([0042] the bottom half of the figure illustrates the view after effective bezel adjustments have been made: the diagonals on the canvas line up accurately and the fine lines added at (43) and (44) confirm this), 
receive second information indicating a first color adjustment level of the first corner region and a second color adjustment level of the second corner region, which are based on a difference in color level between the first corner region and the second corner region ([0025] in one embodiment of the invention this can be achieved by outputting a uniform color to all displays within the video-wall, and presenting the user with a GUI to adjust in real-time the color settings of any individual display within the array), and 
transmit to the first display device and the second display device, third information causing the first display device and the second display device to adjust the difference in color level based on the first color adjustment level and the second color adjustment level, respectively ([0024] in the case of a uniform grid configuration of displays, the GUI provides tools for the user to simultaneously adjust the padding/spacing/bezel correction of the rows or columns of the displays in blocks).
Griffin does not explicitly disclose the corner adjustment is based on first color adjustment level and the second color adjustment level.
However, in the same endeavor, Katougi discloses the corner adjustment is based on first color adjustment level and the second color adjustment level ([0118] in order to make the luminance level of the pixel 200b in the edge portion and that of the pixel 200a in the center portion close to each other on the display screen indicated by the reference numeral 200 in FIG. 12, a method can be used in which luminance unevenness correction is performed for each pixel or for each block constituted by a plurality of pixels in addition to color unevenness correction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Griffin to further include Katougi’s edge correction method in order to improve the luminance uniformity of the entire display with intention of displaying a clear image. 

As to claim 7, Griffin discloses an image display method for a control device communicatively coupled to a plurality of display devices comprising a plurality of display screens which are adjacently arranged to form a composite display screen (e.g. video-wall of fig. 2), 
each of the plurality of display screens having a plurality of corner regions the image display method comprising (each display corners of the plurality of displays in fig. 2): 
 receiving first information indicating at least a first corner region and a second corner region which are selected by a user; the first corner region being included in the plurality of corner regions of a first display screen of a first display device, and the second corner region being included in the-plurality of corner regions of a second display screen of a second display device different from the first display device ([0042] the bottom half of the figure illustrates the view after effective bezel adjustments have been made: the diagonals on the canvas line up accurately and the fine lines added at (43) and (44) confirm this);
 receiving second information indicating a first color adjustment level of the first corner region and a second color adjustment level of the second corner region, which are based on a difference in color level between the first corner region and the second corner region ([0025] in one embodiment of the invention this can be achieved by outputting a uniform color to all displays within the video-wall, and presenting the user with a GUI to adjust in real-time the color settings of any individual display within the array): and 
transmitting to the first display device and the second display device, third information causing the first display device and the second display device to adjust the difference in color level based on the first color adjustment level and the second color adjustment level, respectively ([0024] in the case of a uniform grid configuration of displays, the GUI provides tools for the user to simultaneously adjust the padding/spacing/bezel correction of the rows or columns of the displays in blocks).
Griffin does not explicitly disclose the corner adjustment is based on first color adjustment level and the second color adjustment level.
However, in the same endeavor, Katougi discloses the corner adjustment is based on first color adjustment level and the second color adjustment level ([0118] in order to make the luminance level of the pixel 200b in the edge portion and that of the pixel 200a in the center portion close to each other on the display screen indicated by the reference numeral 200 in FIG. 12, a method can be used in which luminance unevenness correction is performed for each pixel or for each block constituted by a plurality of pixels in addition to color unevenness correction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Griffin to further include Katougi’s edge correction method in order to improve the luminance uniformity of the entire display with intention of displaying a clear image. 
  
As to claim 14, Griffin discloses a control device communicatively coupled to a plurality of display devices comprising a plurality of display screens which are adjacently arranged to form a composite display screen (e.g. video-wall of fig. 2), 
each of the plurality of display screens having a plurality of corner regions, the control device comprising a processor (each display corners of the plurality of displays in fig. 2) configured to: 
receive first information indicating at least a first corner region and a second corner region which are selected by a user, the first corner region being included in the plurality of corner regions of a first display screen of a first display device, and the second corner region being included in the plurality of corner regions of a second display screen of a second display device different from the first display device ([0042] the bottom half of the figure illustrates the view after effective bezel adjustments have been made: the diagonals on the canvas line up accurately and the fine lines added at (43) and (44) confirm this); 
receive second information indicating a first color adjustment level of the first corner region and a second color adjustment level of the second corner region, which are based on a difference in color level between the first corner region and the second corner region ([0025] in one embodiment of the invention this can be achieved by outputting a uniform color to all displays within the video-wall, and presenting the user with a GUI to adjust in real-time the color settings of any individual display within the array); and 
transmit to the first display device and the second display device, third information causing the first display device and the second display device to adjust the difference in color level based on the first color adjustment level and the second color adjustment level, respectively ([0024] in the case of a uniform grid configuration of displays, the GUI provides tools for the user to simultaneously adjust the padding/spacing/bezel correction of the rows or columns of the displays in blocks).
Griffin does not explicitly disclose the corner adjustment is based on first color adjustment level and the second color adjustment level.
However, in the same endeavor, Katougi discloses the corner adjustment is based on first color adjustment level and the second color adjustment level ([0118] in order to make the luminance level of the pixel 200b in the edge portion and that of the pixel 200a in the center portion close to each other on the display screen indicated by the reference numeral 200 in FIG. 12, a method can be used in which luminance unevenness correction is performed for each pixel or for each block constituted by a plurality of pixels in addition to color unevenness correction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Griffin to further include Katougi’s edge correction method in order to improve the luminance uniformity of the entire display with intention of displaying a clear image. 
  
  As to claim 2, the combination of Griffin and Katougi discloses the image display system according to Claim 1. The combination further discloses the control device is further configured to display a control image representing an arrangement configuration of the plurality of display screens (Griffin, [0040] in response the server has supplied a 3×3 grid within the GUI (22) with a 3×3 array with a blank in each of the nine segments of the array).  

As to claim 3, the combination of Griffin and Katougi discloses the image display system according to Claim 2. The combination further discloses the control device is further configured to acquire, based on the first information, fourth information representing a first position of the first corner region and a second position of the second corner region, and the control image enables the user to select the first corner region and the second corner region (Griffin, [0025] this GUI provides the user with controls to adjust color attributes for each corresponding display within the video-wall array. In one embodiment the user dynamically adjusts the color for an individual display by selecting the display within the GUI then dragging a color calibration slider causing the corresponding display to adjust in real-time to the user's input).  

As to claim 4, the combination of Griffin and Katougi discloses the image display system according to Claim 1. The combination further discloses the first display screen is adjacent to the second display device and the first corner region and the second corner region face each other across a boundary between the first display screen and the second display screen (Griffin, e.g. see fig. 2).  

As to claim 5, the combination of Griffin and Katougi discloses the image display system according to Claim 2. The combination further discloses the control image enables the user to input the first color adjustment level and the second color adjustment level (Griffin, [0014] the user observing the current state of the canvas on the video wall and making those changes appropriate for its improvement on the GUI).  

As to claim 6, the combination of Griffin and Katougi discloses the image display system according to Claim 1. The combination further discloses the control device is further configured to cause each of the plurality of display devices to display a predetermined adjustment image having been subjected to correction display unevenness based on characteristics of the plurality of display devices, and the first color adjustment level and the second color adjustment level are inputted by the user based on the predetermined adjustment image (Griffin, [0039] FIG. 1 is a block diagram showing the basic process of how sub-images are pulled from a video wall “canvas” each sub-image portion then being separately output to individual corresponding displays according to the mapping).  

As to claim 8, the combination of Griffin and Katougi discloses the image display method according to Claim 7. The combination further discloses displaying a control image representing an arrangement configuration of the plurality of display screens (Griffin, [0040] in response the server has supplied a 3×3 grid within the GUI (22) with a 3×3 array with a blank in each of the nine segments of the array).  

As to claim 9, the combination of Griffin and Katougi discloses the image display method according to Claim 8. The combination further discloses acquiring, based on the first information, fourth information representing a first position of the first corner region and a second position of the second corner region, wherein the control image enables the user to select the first corner region and the second corner region (Griffin, [0025] this GUI provides the user with controls to adjust color attributes for each corresponding display within the video-wall array. In one embodiment the user dynamically adjusts the color for an individual display by selecting the display within the GUI then dragging a color calibration slider causing the corresponding display to adjust in real-time to the user's input).  

As to claim 10, the combination of Griffin and Katougi discloses the image display method according to Claim 7. The combination further discloses the first display screen is adjacent to the second display device, and the first corner region and the second corner region face each other across a boundary between the first display screen and the second display screen (Griffin, e.g. see fig. 2).  
 	
As to claim 11, the combination of Griffin and Katougi discloses the image display method according to Claim 8. The combination further discloses the control image enables the user to input the first color adjustment level and the second color adjustment level (Griffin, [0014] The user observing the current state of the canvas on the video wall and making those changes appropriate for its improvement on the GUI).  

As to claim 12, the combination of Griffin and Katougi discloses the image display method according to Claim 7. The combination further discloses causing each of the plurality of display devices to display a predetermined adjustment image having been subjected to correction of display unevenness based on characteristics of the plurality of display devices, wherein the first color adjustment level and the second color adjustment level are inputted by the user based on the predetermined adjustment image (Griffin, [0039] FIG. 1 is a block diagram showing the basic process of how sub-images are pulled from a video wall “canvas” each sub-image portion then being separately output to individual corresponding displays according to the mapping).  

As to claim 13, the combination of Griffin and Katougi discloses the image display method according to Claim 7. The combination further discloses the first color adjustment level and the second color adjustment level are determined by a color sensor based on measurement of chromaticity (Katougi, [0049] Hereinafter, a first embodiment is described with reference to the drawings. Note that, in this embodiment, color unevenness refers to a state in which variations in color (for example, chromaticity calculated from measured values) occur among pixels, the variations being caused by, for example, differences in the properties of the pixels due to a structural factor of the display device).  

As to claim 15, the combination of Griffin and Katougi discloses the control device according to Claim 14. The combination further discloses the processor is further configured to display a control image representing an arrangement configuration of the plurality of display screens (Griffin, [0040] in response the server has supplied a 3×3 grid within the GUI (22) with a 3×3 array with a blank in each of the nine segments of the array).  

As to claim 16, the combination of Griffin and Katougi discloses the control device according to Claim 15. The combination further discloses the processor is further configured to acquire, based on the first information, fourth information representing a first position of the first corner region and a second position of the second corner region, and the control image enables the user to select the first corner region and the second corner region (Griffin, [0025] this GUI provides the user with controls to adjust color attributes for each corresponding display within the video-wall array. In one embodiment the user dynamically adjusts the color for an individual display by selecting the display within the GUI then dragging a color calibration slider causing the corresponding display to adjust in real-time to the user's input).  

As to claim 17, the combination of Griffin and Katougi discloses the control device according to Claim 14. The combination further discloses the first display screen is adjacent to the second display device, and the first corner region and the second corner region face each other across a boundary between the first display screen and the second display screen (Griffin, e.g. see fig. 2).  

As to claim 18, the combination of Griffin and Katougi discloses the control device according to Claim 15. The combination further discloses the control image enables the user to input the first color adjustment level and the second color adjustment level (Griffin, [0014] The user observing the current state of the canvas on the video wall and making those changes appropriate for its improvement on the GUI).  

As to claim 19, the combination of Griffin and Katougi discloses the control device according to Claim 14. The combination further discloses the processor is further configured to cause each of the plurality of display devices to display a predetermined adjustment image having been subjected to correction of display unevenness based on characteristics of the plurality of display devices, and the first color adjustment level and the second color adjustment level are inputted by the user based on the predetermined adjustment image (Griffin, [0039] FIG. 1 is a block diagram showing the basic process of how sub-images are pulled from a video wall “canvas” each sub-image portion then being separately output to individual corresponding displays according to the mapping).  

As to claim 20, the combination of Griffin and Katougi discloses the control device according to Claim 14. The combination further discloses the first color adjustment level and the second color adjustment level are determined by a color sensor based on measurement of chromaticity (Katougi, [0049] Hereinafter, a first embodiment is described with reference to the drawings. Note that, in this embodiment, color unevenness refers to a state in which variations in color (for example, chromaticity calculated from measured values) occur among pixels, the variations being caused by, for example, differences in the properties of the pixels due to a structural factor of the display device).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        8/5/2022